 
Exhibit 10.1
 


AMENDMENT TO GIGABLAST PROFESSIONAL SERVICES AGREEMENT


This Amendment (“May 2009 Amendment”) is entered into on the 29th day of May,
2009 (“Effective Date”) to amend the “Gigablast Professional Services Agreement”
(the “Agreement”) that was made and entered into on January 19, 2009 by and
between So Act Network, Inc. (“So Act”) and Gigablast, Inc (“Gigablast”).


Whereas; Gigablast hereby agrees to lower the outstanding balance on invoice
#10-2008-610 from $34,325.00 to $17,162.50, thereby cutting the charges incurred
under that invoice in half. Gigablast also agrees to change the hourly rate of
labor in the development of the So Act Search Network from $150/hour to $75/hr.
In exchange for these considerations, So Act is hereby granting Gigablast the
right to use, for any purpose that is not in the field of a Social Action
Network (as defined further below), all work or intellectual property that
Gigablast developed for So Act Network under the Gigablast Professional Services
Agreement.


DEFINITIONS:


1.  
Gigablast would be able to provide components of the technology to others who
would not be considered to be a competitor of So Act Network.

2.  
More specifically, to anyone considered to be a competitor of So Act Network
Gigablast would not provide the “Conversation widget” developed for So Act
together with the “Initiative widget” developed for So Act whereas such
competitors have or are building a social network where their users are trying
to conduct some kind of socially beneficial action in the world.

3.  
Also, the Search engine and other modules developed for So Act would not be
provided to sites who claim to be a social network where users would have
profiles with missions to conduct some kind of socially beneficial action in the
world.



In witness whereof, the parties hereto have executed this Amendment as of the
Effective Date.
 
 
 
Gigablast, Inc.
 
So Act Network, Inc.
     
By: /s/ Matt Wells
 
By: /s/ Greg Halpern
     
Name:   Matt Wells
 
Name: Greg Halpern
     
Title: CEO
 
Title: President

 
 
 
 
-1-


--------------------------------------------------------------------------------